—In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Richmond County (Rosenberg, J.), dated October 26, 2000, which, upon a jury verdict, is in favor of the plaintiffs and against it in the principal sum of $99,500.
Ordered that the judgment is affirmed, with costs.
The trial court’s determination not to strike the testimony of James McDermott’s treating physician was made for good cause shown and in the interest of justice, and was a provident exercise of discretion (see Rivera v City of New York, 107 AD2d 331, 335).
The defendant’s remaining contentions are without merit. O’Brien, J.P., Luciano, Townes and Crane, JJ., concur.